Citation Nr: 1010452	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including general anxiety disorder, 
depression, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for blindness (claimed 
as an eye condition).  

3.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from October 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A rating decision in March 2005 denied service 
connection for Type 2 diabetes mellitus; the Veteran 
disagreed with that decision.  A rating decision in July 2006 
denied service connection for PTSD and for blindness; the 
Veteran also disagreed with that decision.  He has perfected 
appeals of all three issues.  

In his April 2006 claim, the Veteran seeks entitlement to 
service connection for PTSD.  However, his treatment records 
indicate that he has been variously diagnosed as having PTSD, 
generalized anxiety disorder, and depression.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held 
that a claim for benefits based on PTSD encompassed benefits 
based on another acquired psychiatric disorder because the 
evidence developed during the processing of the claim 
indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.  The July 2006 rating decision only 
addressed the claim for benefits due to PTSD, not another 
acquired psychiatric disorder.  In readjudicating the claim, 
the possibility of service connection for the other acquired 
psychiatric disorders must also be addressed.

The Board observes that a rating decision in May 2001 
determined that the Veteran was permanently totally disabled, 
entitling him to non-service-connected disability pension 
benefits, and a rating decision in July 2008 established his 
entitlement to special monthly pension benefits, based on the 
need for aid and attendance.  No appeal concerning those 
issues is currently before the Board.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [the request for appellate review 
is completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].  

In January 2010, the Board wrote the Veteran to clarify his 
wishes regarding a Board hearing.  He responded in February 
2010 that he did not wish to appear at a hearing.  

The issues of entitlement to service connection for a skin 
disorder, including chloracne, and for decreased sexual 
desire, erectile dysfunction, an enlarged prostate, and 
hypertension being referred have been raised by the record 
(see private physician's letter dated in September 2009, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the Veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since December 2000.  Neither the decision SSA 
decision nor the records considered by the SSA in making its 
decision are of record.  VA has a statutory duty to obtain 
these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2). The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
The Board is of course aware of the Federal Circuit's recent 
holding in Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010) wherein it was held that VA's duty to obtain SSA 
records was not absolute, and that the duty only extends when 
the records are believed to be relevant.  Here, as the 
Veteran is in receipt of special monthly pension on account 
of his blindness, diabetes mellitus, and PTSD, the Board 
believes the potential relevance of the SSA records cannot be 
ignored.

In addition to the foregoing, the Board observes that the 
most recent adjudication by the RO concerning the Veteran's 
claim regarding diabetes mellitus was the statement of the 
case issued in February 2007.  The most recent adjudication 
by the RO concerning the Veteran's claims regarding PTSD and 
blindness was the statement of the case issued in December 
2007.  The claims file was forwarded to the Board in June 
2009.  In October and November 2009, the Veteran submitted 
directly to the Board three letters from a private physician 
concerning his various disabilities, dated in August, 
September, and October 2009.  Those letters, especially when 
read together, constitute medical evidence that relates to 
all of the issues currently on appeal.  

As alluded to above, the RO has not had an opportunity to 
consider the additional evidence in conjunction with the 
appealed issues.  Moreover, although each submission was 
accompanied by a cover letter from the Veteran's accredited 
representative, a written waiver of initial consideration of 
that evidence by the AOJ has not been received.  VA's 
regulations provide that, when additional pertinent evidence 
is received by the Board within 90 days after the Veteran is 
notified of the transfer of the file, or subsequently if good 
cause is shown, but without a written waiver, that evidence 
must be referred to the AOJ for review.  See 38 C.F.R. 
§ 20.1304(c) (2009).  As noted above, the additional evidence 
is pertinent to the current appeal.  Although the evidence 
was received more than 90 days after the Veteran's file was 
transferred to the Board, the Board finds that good cause has 
been shown, inasmuch as two of the letters from the physician 
were not written until after the prescribed 90-day period.  
Finally, as noted above, no written waiver of AOJ 
consideration of the evidence has been received.  Therefore, 
the case must be remanded to permit the AOJ to consider the 
evidence and to furnish the Veteran with a supplemental 
statement of the case (SSOC) if any claim remains denied.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.  Any negative 
development should be included in the 
claims file.

2.  Review the claims file to insure that 
no additional development is required.

3.  The RO should again adjudicate the 
Veteran's claims, considering the 
additional evidence that has been 
received since October 2009.  If any 
claim is not granted to his satisfaction, 
furnish the Veteran and his accredited 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

